t c memo united_states tax_court rita grant ndirika petitioner v commissioner of internal revenue respondent docket no filed date rita grant ndirika pro_se roger w bracken for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciency in and additions to petitioner’s federal_income_tax tax for her taxable_year additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure year in respondent’s answer respondent conceded the addition_to_tax under a for petitioner’s taxable_year and alleged an increase for that year in the addition_to_tax under sec_6651 the issues remaining for decision are are certain payments that petitioner received from gardner carton douglas gc d or firm during excludable under sec_104 from petitioner’s gross_income for that year we hold that they are not is petitioner liable for for the addition_to_tax under sec_6651 we hold that she is is petitioner liable for for the addition_to_tax under sec_6654 we hold that she is to the extent stated herein findings_of_fact most of the facts have been stipulated and are so found petitioner resided in lanham maryland at the time she filed the petition in this case during the period that began around and that ended on 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure date gc d a law firm employed petitioner as an attorney during that period gc d made biweekly salary payments to petitioner around late date gc d advised petitioner that it intended to discharge her unless she voluntarily resigned from the firm shortly thereafter petitioner informed gc d that she intended to resign and petitioner and gc d began discussing the terms relating to petitioner’s resignation around date gc d sent petitioner a draft separa- tion release and waiver agreement separation agreement on or about date petitioner sent gc d a memorandum re- sponding to gc d’s draft separation agreement in that response petitioner listed certain matters that she wanted gc d to take into consideration in finalizing the separation agreement including the following with respect to the consideration that she was to receive under that agreement i valuable consideration a severance_pay for months or year from termination_date of date at dollar_figure annual rate or severance_pay for months from termi- nation date as of date at dollar_figure per year rate retroactive to date 2the number of months set forth in petitioner’s response to gc d’s draft separation agreement that is part of the record in this case was illegible election of lump sum due on or before date applicable taxes and fica deduc- tions will be based on current w-4 elections not to exceed total annual deduction amounts reported on w-2 on or about date petitioner and gc d executed a separation agreement that reflected the final terms to which they had agreed the separation agreement provided in pertinent part i valuable consideration in exchange for ndirika’s entering into this agreement gc d agrees to provide ndirika with the following consideration a gc d will pay ndirika severance_pay in the form of salary continuation at the annualized rate of dollar_figure less applicable taxes and fica for a period of twelve months following the separation date ie through date as defined in section ii below the severance period such severance_pay will be paid at ndirika’s election either i in equal bi- monthly payments during the severance period on dates corresponding with gc d’s regular payroll dates or ii in one lump sum payment on the first regular payroll date following the separation date severance will be paid regardless of whether ndirika accepts other employment during the severance period c ndirika shall also receive a lump sum supple- mental severance payment in the amount of dollar_figure less applicable taxes and fica on the first regular payroll date following the separation date d during the severance period ndirika may continue to use her office and telephone in furtherance of her job search and will continue to be allowed access to her firm voicemail and e-mail provided ndirika elects to receive her salary continuation severance_pay under paragraph a above in equal bi- monthly payments rather than in one lump sum payment ndirika will not be required to nor should she per- form work on client matters or any other matter on behalf of gc d during the severance period if ndirika elects to receive her salary continuation severance payment in a lump sum under paragraph a ii above she will vacate her office by the end of the business_day on the day after the separation date and she will be allowed access to her firm voicemail and e-mail for a period of days ending date ii termination_date ndirika hereby voluntarily resigns effective date the separation date iii release and waiver by signing this agreement ndirika hereby releases and waives all legal and equitable claims rights and causes of action of any kind whatsoever known and unknown ndirika has or may have against gc d includ- ing individually and collectively its partners associates employees agents clients benefit plans and plan administrators successors and assigns as of the date this agreement is signed by ndirika this includes but is not limited to all claims relating to ndirika’s past relationship with and resignation from employment with gc d this release and waiver includes but is not limited to a b c any claims for wrongful termination termina- tion in violation of public policy defama- tion intentional infliction of emotional distress and any other common_law claims any claims for the breach of any implied written or oral contract including but not limited to any contract of employment any claims of discrimination harassment or retaliation based on such things as age marital status citizenship national origin race religion sex sexual orientation pregnancy including pregnancy-related dis- ability or physical or mental_disability or medical_condition unrelated to the ability to perform d any claims for payments of any nature in- cluding but not limited to wages overtime pay severance_pay vacation pay commis- sions bonuses and benefits or the monetary equivalent of benefits and e any claims to reinstatement rehire or re- employment this release and waiver also includes claims rights and causes of action that may arise under any federal state local or district of columbia statutes ordinances rules regulations and orders including but not limited to any claim right or cause of action based on the fair labor standards act title vii of the civil rights act of the family_and_medical_leave act the americans with disabilities act the age discrimination in employment act the civil rights acts of and the employee_retirement_income_security_act_of_1974 the district of columbia human rights act the district of columbia family_and_medical_leave act of the district of columbia parental leave law the district of columbia employment rights of blind and physically disabled persons the district of columbia wage and hour laws the illinois wage payment and collection act the illinois human rights act the cook county human rights ordinance and the chicago human rights ordinance as each of them has been or may be amended ndirika agrees not to file any lawsuit against gc d or any of the related individuals or entities listed above in this section iii based on any claims released or right waived pursuant to this agreement ndirika also agrees to waive her rights to any claims for attorneys’ fees and recovery or compen- sation of any kind which she might otherwise receive as the result of any claim filed by her or on her behalf against gc d or any of the entities or individuals listed above gc d will not oppose ndirika’s rights to unemployment_compensation notwithstanding the foregoing this release and waiver does not include any claims which by law may not be waived such as claims to workers’ compensation benefits and ndirika’s covenant not to sue does not apply to any lawsuit filed by ndirika to enforce this agreement gc d timely furnished to petitioner form_w-2 wage and tax statement form_w-2 in which it reported that during it paid her wages tips and other compensation of dollar_figure and that it withheld federal_income_tax of dollar_figure state_income_tax of dollar_figure and employment_taxes ie social_security_tax and medicare_tax totaling dollar_figure the_amount_of_wages tips and other compensation reported in form_w-2 that gc d furnished to petitioner included the two settlement payments of dollar_figure and dollar_figure settlement payments or a total of dollar_figure that petitioner received pursuant to the separation agreement after having received form_w-2 from gc d petitioner did not contact the firm to inform it that gc d had improperly reported the settlement payments as wages tips and other compensation in that form at a time not disclosed by the record during peti- tioner received two early retirement or pension distributions of dollar_figure and dollar_figure respectively from the northern trust company northern trust in its capacity as the fiduciary for the gardner carton douglas plan northern trust timely furnished to petitioner two forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc forms 1099-r forms 1099-r that northern trust furnished to petitioner showed the following information payer’s name recipient distribution gross taxable_amount federal_income_tax withheld northern trust rita grant ndirika dollar_figure dollar_figure dollar_figure payer’s name recipient distribution gross taxable_amount federal_income_tax withheld northern trust rita grant ndirika dollar_figure dollar_figure dollar_figure during petitioner received interest_income of dollar_figure from hew fcu hew fcu timely furnished to petitioner form int interest_income in which it reported that during it paid her interest_income of dollar_figure during petitioner paid expenses totaling dollar_figure which qualify as itemized_deductions for that year petitioner did not make any estimated_tax payments with respect to her taxable_year nor did she file form_1040 u s individual_income_tax_return tax_return for that year respondent has no record that petitioner filed a tax_return for her taxable_year respondent’s records show that for that year petitioner received wage income of dollar_figure and interest_income totaling dollar_figure respondent’s records also show that peti- tioner paid mortgage interest of approximately dollar_figure during that year respondent issued to petitioner a notice_of_deficiency notice for her taxable_year in that notice respondent 3respondent’s records are not part of the record in this case a revenue_agent who had reviewed respondent’s records with respect to petitioner’s taxable_year testified that those records indicated inter alia that petitioner paid between dollar_figure and dollar_figure of mortgage interest during that year determined inter alia that petitioner is not entitled to exclude from her gross_income any of the payments that she received during that year from gc d northern trust and hew fcu respondent further determined inter alia that petitioner is liable for additions to tax under sec_6651 and and a respectively as discussed above in the answer respon- dent conceded the addition_to_tax under sec_6651 opinion respondent concedes that sec_7491 is applicable in the instant case with respect to sec_7491 respondent maintains that petitioner has not introduced credible_evidence under sec_7491 or complied with the applicable require- ments of sec_7491 therefore according to respondent the burden_of_proof with respect to respondent’s deficiency determination for petitioner’s taxable_year does not shift to respondent on the record before us we find that petitioner has failed to carry her burden of establishing that she has complied with the applicable_requirements of sec_7491 on that record we further find that petitioner has not intro- duced credible_evidence with respect to any factual issue rele- vant to the court’s determining whether to sustain respondent’s deficiency determination at issue on the record before us we conclude that petitioner has the burden of proving that that determination is wrong see rule a 290_us_111 payments at issue it is petitioner’s position that approximately dollar_figure payments at issue of the payments that she received pursuant to the separation agreement was on account of personal physical injuries or physical sickness and therefore should be excluded from her gross_income under sec_104 it is respon- dent’s position that petitioner is not entitled to exclude from her gross_income under sec_104 the payments at issue or any other_payments that she received during sec_61 provides the following sweeping definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived the regulations promulgated thereunder specifically provide that compensation_for services such as termination or severance_pay is included within the definition of gross_income see sec_61 sec_1_61-2 income_tax regs not only is sec_61 broad in its scope 515_us_323 exclusions from gross_income must be narrowly construed id 504_us_229 sec_104 on which petitioner relies provides that 4the court ordered the parties to file posttrial briefs petitioner failed to do so gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on ac- count of personal physical injuries or physical sick- ness the regulations under sec_104 provide in pertinent part the term damages received whether by suit or agree- ment means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs the supreme court summarized the requirements of sec_104 as follows in sum the plain language of sec_104 the text of the applicable regulation and our decision in burke establish two independent requirements that a taxpayer must meet before a recovery may be excluded under sec_104 first the taxpayer must demon- strate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite when the supreme court issued its opinion in commissioner v schleier supra sec_104 as in effect for the year at issue in schleier required inter alia that in order to be excluded from gross_income an amount of damages had to be received on account of personal injuries or sickness after the supreme court issued its opinion in schleier congress amended amendment sec_104 effective for amounts received after date by adding the requirement that in order to be excluded from gross_income any amounts received must be on account of personal injuries that are physical or sickness that is physical small_business job protection act of publaw_104_188 sec 110_stat_1755 the amendment does not otherwise change the requirements of sec_104 or the analysis set forth in commissioner v schleier supra it imposes an additional requirement for an amount to qualify as an exclusion_from_gross_income under that section where damages are received pursuant to a settlement agree- ment such as is the case here the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 united_states v burke supra pincite the determination of the nature of the claim is factual 102_tc_116 affd in part revd in part and remanded on another issue sec_104 provides that emotional distress is not to be treated as a physical injury or physical sickness for purposes of sec_104 except for damages not in excess of the amount_paid for medical_care attributable to emotional distress in this connection the legislative_history of the amendment states it is intended that the term emotional distress in- cludes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 n f 3d 5th cir 58_tc_32 where there is a settlement agreement that determina- tion is usually made by reference to it see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra if the settlement agreement lacks express language stating what the settlement amount was paid to settle the intent of the payor is critical to that determination knuckles v commissioner supra see also 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 although the belief of the payee is relevant to that inquiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making the payment agar v commissioner supra 79_tc_680 affd without published opinion 749_f2d_37 9th cir whether the settlement payment is excludable from gross_income under sec_104 depends on the nature and character of the claim asserted and not upon the validity of the claim see 87_tc_236 affd 835_f2d_67 3d cir 76_tc_116 affd without published opinion 676_f2d_682 1st cir seay v commissioner supra in support of petitioner’s position that the payments at issue are excludable from her gross_income under sec_104 petitioner testified that she had informed the management of gc d that i felt that i had a claim related to not only my current pregnancy but also the fact that i had lost a child in date and that i intended to pursue that claim when i left petitioner further testified that to release my pregnancy related claim i said to the firm you know that i wanted a settlement amount equal to a year’s salary we found petitioner’s testimony to be vague self-serving uncorrob- orated inconsistent with the terms of the separation agreement and not credible as made clear by the following provisions of the separation agreement the settlement payments received thereunder were salary continuation severance payments i valuable consideration in exchange for ndirika’s entering into this agreement gc d agrees to provide ndirika with the following consideration 6at the call of this case from the calendar petitioner informed the court that she intended to call as a witness an individual who during had been the managing partner part- ner of gc d and who would corroborate her claim that the pay- ments at issue were received on account of personal physical injuries or physical sickness at the call of this case for trial petitioner informed the court that the partner whom she intended to call has come down with a case of amnesia we infer from petitioner’s failure to call that partner that his testimony would not have been favorable to petitioner’s position see 6_tc_1158 affd 162_f2d_513 10th cir 7the separation agreement contains a release and waiver provision that appears to contain boilerplate language and we do not attribute any significance to that provision a gc d will pay ndirika severance_pay in the form of salary continuation at the annualized rate of dollar_figure less applicable taxes and fica for a period of twelve months following the separation date ie through date as defined in section ii below the severance period such severance_pay will be paid at ndirika’s election either i in equal bi- monthly payments during the severance period on dates corresponding with gc d’s regular payroll dates or ii in one lump sum payment on the first regular payroll date following the separation date severance will be paid regardless of whether ndirika accepts other employment during the severance period c ndirika shall also receive a lump sum supple- mental severance payment in the amount of dollar_figure less applicable taxes and fica on the first regular payroll date following the separation date d during the severance period ndirika may continue to use her office and telephone in furtherance of her job search and will continue to be allowed access to her firm voicemail and e-mail provided ndirika elects to receive her salary continuation severance_pay under paragraph a above in equal bi- monthly payments rather than in one lump sum payment ndirika will not be required to nor should she per- form work on client matters or any other matter on behalf of gc d during the severance period if ndirika elects to receive her salary continuation severance payment in a lump sum under paragraph a ii above she will vacate her office by the end of the business_day on the day after the separation date and she will be allowed access to her firm voicemail and e-mail for a period of days ending date petitioner did not introduce any reliable evidence that persuades us that the separation agreement which treats the payments at issue as salary continuation severance payments incorrectly characterized such payments petitioner had the opportunity to challenge the characterization of the settlement payments as salary continuation severance payments when she responded to gc d’s draft separation agreement signed the separation agreement and received form_w-2 from gc d in which the firm reported such payments as wages tips and other compensation she did not based upon our examination of the entire record before us we find that the salary continuation severance payments that gc d made to petitioner pursuant to the separation agreement are gross_income see sec_61 sec_1_61-2 income_tax regs on that record we further find that petitioner has failed to carry her burden of establishing that the nature of the claim that was the actual basis for the payments made pursuant to the separation agreement was certain personal physical injuries or physical sickness that she suffered while working for gc d relating to a miscarriage that she may have had a pregnancy that she may have had when she left the firm or another cause on the record before us we find that peti- tioner has failed to carry her burden of establishing that she received the payments at issue on account of personal physical injuries or physical sickness on that record we further find that petitioner has failed to carry her burden of establishing that she is entitled under sec_104 to exclude the payments at issue from her gross_income addition_to_tax under sec_6651 respondent determined that petitioner is liable for the addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a tax_return on the date prescribed for filing unless petitioner proves that such failure_to_file was due to reasonable_cause and not willful neglect sec_6651 116_tc_438 respondent must carry the burden of production with respect to the addition_to_tax under sec_6651 sec_7491 higbee v commissioner supra pincite to satisfy respon- dent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax higbee v commissioner supra pincite although at trial petitioner appeared to concede the addi- tion to tax under sec_6651 it is not altogether clear to the court that she in fact conceded that addition_to_tax consequently we shall address whether petitioner is liable for the addition_to_tax under sec_6651 for her taxable_year we have found that petitioner did not file a tax_return for her taxable_year on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 on that record we further find that petitioner has failed to carry her burden of showing that her failure_to_file a tax_return for was due to reasonable_cause and not due to willful neglect respondent conceded in the answer the addition_to_tax under sec_6651 determined in the notice as a result according to respondent sec_6651 does not apply we agree with respondent on the record before us we find that respondent has established that the amount of the addition_to_tax under sec_6651 that respondent determined in the notice should be increased addition_to_tax under sec_6654 respondent determined that petitioner is liable for the addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax in the case of an underpayment of estimated_tax by an individual 8the increase in the addition_to_tax under a that we have sustained will be determined by the parties under rule 9for purposes of sec_6654 it is necessary to determine whether there is an underpayment of a required_installment of estimated_tax see sec_6654 and b in this connection the amount of any required_installment i sec_25 percent of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax shown in the tax_return for the taxable_year or if no tax_return was filed percent of the tax for such year or if the individual filed a tax_return for the preceding_taxable_year percent of the tax shown in such return sec_6654 respondent has the burden of production with respect to the addition_to_tax under sec_6654 sec_7491 higbee v commissioner supra pincite we have found that petitioner did not file a tax_return for her taxable_year and that respondent has no record that petitioner filed a tax_return for her taxable_year petitioner introduced no reliable evi- dence establishing that she filed a tax_return for either of those years we have also found that petitioner did not make any estimated_tax payments with respect to her taxable_year although the amounts of tax withheld during that year are treated under sec_6654 as estimated_tax payments we find that the record contains evidence from which the parties in the computations under rule will be able to calculate the amount of any required_installment by petitioner within the meaning of sec_6654 with respect to her taxable_year and the amount if any of an underpayment of estimated_tax for that year in the event that such calculation were to establish that petitioner underpaid her estimated_tax for her taxable_year we find that respondent has satisfied respondent’s burden of production with respect to the addition_to_tax under sec_6654 for that year in that event we further find on the instant record that none of the excep- tions in sec_6654 applies and that petitioner is liable for the addition_to_tax under sec_6654 for her taxable_year in the event that the calculation relating to sec_6654 were to establish that petitioner did not underpay her estimated_tax for her taxable_year we find that respondent has not satisfied respondent’s burden of production with respect to the addition_to_tax under sec_6654 for that year and that petitioner is not liable for such addition_to_tax we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be irrelevant and or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
